DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the threshold " in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the threshold " in line 13.  There is insufficient antecedent basis for this limitation in the claim.
With respect to the above “the threshold” limitation of the above claims, it cannot be determined which threshold (i.e., the “first threshold value”, the “second threshold value”, or a different threshold) the recitation of “the threshold” refers to.  Thus, the recited claim language cannot be understood. Furthermore, it cannot be determined if the cited art reads upon the recited language of the claims and/or it cannot be determined if the claims read over the cited prior art.

With respect to claim 37 the recitation of “a first threshold value” on lines 3-4 cannot be understood.  It cannot be understood if “a first threshold value” refers to the same, or different, threshold value as the recitation of “a first threshold value” on lines 16-17 of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20, 23, 26, 28-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (USPAPN 2018/0229609).
With respect to claim 1, Hudson et al. discloses in Figs. 1 and 3-4, an apparatus (Fig. 1 details disclosed in Fig. 3) comprising:
 a controller (306 with 316 and 317 of Fig. 3) operative to: 
5monitor a first voltage (voltage on 324, see 406 of Fig. 4 and paras 0061 and 0064) generated by a first power supply (208/210) to power a first load (load connected to 120, see 126 of Fig. 1) ;
 monitor a second voltage (voltage on 326) generated by as second power supply (212/214) to power a second load (load connected 122, see 128 of Fig. 1); and 
control connectivity of a first circuit path and a second circuit 10path to each other as a function of a magnitude of the first voltage and the second voltage (see paragraph 0052), the first circuit path extending between switch circuitry and the first load (drain of 302 to 120), the second circuit path extending between the switch circuitry and the second load (drain of 304 to 122), the controller connectivity including activation of the switch circuitry to an ON-state in response to detecting that the magnitude of the first input voltage is less than a first threshold value (when it is detected that the first input voltage is less than the required threshold, i.e., “a level that is incapable of supporting a proper operating voltage”, the switch will be active such that the second power supply supplies the first power line 224, see paragraph 0052).  
With respect to claim 2, the apparatus as in claim 1, wherein the controller is operative to control activation of the switch circuitry between the first circuit path and the second circuit 15path to the ON state in response to detecting a condition in which both the magnitude of the first voltage generated by the first power supply is below the first threshold voltage value (threshold indicating that the first power supply is incapable of supporting a proper operating voltage of paragraph 0052) and the magnitude of the second voltage is below a second threshold value (short-circuit threshold of 0054, note current is derived from voltage due to Ohm’s law).  
With respect to claim 3, the apparatus as in claim 1, wherein the controller is further operative to control 20activation of the switch circuitry connected between the first circuit path and the second circuit path to the ON state during ramping of the magnitude of the first voltage (when the charge of the first battery is lower than that of the second battery, the second battery charges the first, see paragraph 0051.  At such a time the first input voltage of 208 will be ramping up towards the second battery charge level).  
With respect to claim 4, the apparatus as in claim 1, wherein the controller is further operative to monitor both the magnitude of the first voltage and the magnitude of the second 25voltage during a startup condition of the first power supply producing the first  voltage and the second power supply producing the second voltage (the above limitations are merely functional limitations.  The monitoring of the voltages occurs at all stages of operation including startup of the circuitry).  
With respect to claim 5, the apparatus as in claim 4, wherein the controller is further operative to directly connect the first circuit path and the second circuit path via the activation of the switch circuit to the ON-state (the controller activates the switch to connect the power supply levels) prior to both the first power supply producing the first input  above the first threshold value (threshold indicating that the first power supply is incapable of supporting a proper operating voltage of paragraph 0052)  and theDocket No.: 2020P00909US -28- second power supply producing the second voltage above a second threshold value (short-circuit threshold of 0054, note current is derived from voltage due to Ohm’s law).   
With respect to claim 6, the apparatus as in claim 4, wherein the controller is further operative to 5disconnect the first circuit path and the second circuit path via deactivation of the switch circuitry to an OFF-state during a condition in which both the first power supply producing the first input voltage above a first threshold value and the second power supply producing the second input voltage above a second threshold value (the circuit operates as claimed when the short-circuit threshold is reached, see paragraph 0054).  
With respect to claims 107, the apparatus as in claim 1, wherein the first voltage produced by the first power supply is generated asynchronously with respect to generation of the second voltage produced by the second power supply (the voltages are generated asynchronously based on the battery voltage level).  
With respect to claim 8, the apparatus as in claim 1, wherein the first load includes a first set 15of multiple input voltage pins directly coupled to the first current path (at least each 132 connected to 120 of Fig. 1); and 
wherein the second load includes a second set of multiple input voltage pins directly coupled to the second current path (at least each 132 connected to 122 of Fig. 1).  
With respect to claim 9, the apparatus as in claim 1, wherein the controller is operative to provide an 20electrically conductive path between the first circuit path and the second circuit path (when the switch closes) prior to both the first power supply producing the first input  above the first threshold value (threshold indicating that the first power supply is incapable of supporting a proper operating voltage of paragraph 0052)  and theDocket No.: 2020P00909US -28- second power supply producing the second voltage above a second threshold value (short-circuit threshold of 0054, note current is derived from voltage due to Ohm’s law).   
Claims 12-20 merely recite the method of construction and/or operating the circuit as recited in claims 1-9.  Thus, claims 512-20 are rejected for essentially the same reasons as claims 1-9.  
With respect to claim 23, claim 23 is rejected for essentially the same reasons as claim 1. With respect to the computer processor and computer-readable storage media, see paragraph 0070.
With respect to claim 26, the apparatus as in claim 1, wherein the controller is further operative to control activation of the switch circuitry connected between the first circuit path and the second circuit path to the ON state during ramping of the magnitude of the first voltage while the magnitude of the second voltage is less than a second threshold value (when the charge of the first battery is lower than that of the second battery, the second battery charges the first, see paragraph 0051.  At such a time the first input voltage of 208 will be ramping up towards the second battery charge level.  Furthermore, during such a time the first voltage has a magnitude less than the threshold and for the second voltage to charge the first, the second voltage must be less than the short-circuit threshold).  
With respect to claim 28, the apparatus as in claim 1, wherein the activation of the switch circuitry to the ON-state causes the first power supply to power both the first load and the second load with the first voltage during a condition in which the magnitude of the first voltage and the magnitude of the second voltage are un-equal (the above situation will occur when the first voltage is greater than the second voltage and the second voltage is less than a threshold required to power the second load).  
With respect to claim 29, the apparatus as in claim 1, wherein the activation of the switch circuitry to the ON-state causes the first power supply to power both the first load and the second load with the first voltage during a first condition in which the magnitude of the first voltage is greater than the magnitude of the second voltage and the magnitude of the second voltage is less than a second threshold value (the above situation will occur when the first voltage is greater than the second voltage and the second voltage is less than a threshold required to power the second load).  
With respect to claim 30,the apparatus as in claim 29, wherein the controller is further operative: while the magnitude of the first voltage is greater than the first threshold value and powering the first load, deactivate the switch circuitry to an OFF-state in response to detecting a second condition in which the magnitude of the second voltage is greater than the second threshold value (the circuit operates as claimed when first voltage is greater than the threshold required to power the first load, i.e., first threshold, and when the second voltage is greater than the threshold required to power the second load, i.e., second threshold).  
With respect to claim 31, the apparatus as in claim 30, wherein the second voltage is conveyed over the second circuit path to power the second load during the second condition in which the switch circuitry is in the OFF-state (the circuit is connected and operative as claimed).  
With respect to claim 32, the apparatus as in claim 31, wherein the first voltage is conveyed over the first circuit path to the first load during the second condition (the circuit is connected and operative as claimed).  
With respect to claim 33, the apparatus as in claim 1, wherein the activation of the switch circuitry to the ON-state causes the first voltage to power both the first load and the second load (the circuit will operate as claimed when the first voltage is larger than the second and the second voltage is insufficient to power the second load).  
With respect to claim 34, the apparatus as in claim 1, wherein the greater of the first voltage and the second voltage powers both the first load and the second load during a first condition in which the switch circuitry is controlled to the ON-state (the circuit is connected and operative as claimed).  
With respect to claim 35, the apparatus as in claim 34, wherein the switch circuitry is deactivated to an OFF-state during a second condition in which both the magnitude of the first voltage is above the first threshold value and the magnitude of the second voltage is above a second threshold value, the first voltage powering the first load and the second voltage powering the second load during the second condition in which the switch circuitry is deactivated to the OFF-state (the circuit operates as claimed when first voltage is greater than the threshold required to power the first load, i.e., first threshold, and when the second voltage is greater than the threshold required to power the second load, i.e., second threshold).  
With respect to claim 37, the apparatus as in claim 1, wherein the controller is further operative to deactivate the switch circuitry to an OFF-state in response to detecting that the magnitude of the first voltage is greater than a first threshold value and the magnitude of the second voltage is greater than a second threshold value (the circuit will operate as claimed when the first voltage is larger than the voltage required to operate the first load, i.e., first threshold, and when the second voltage is greater than the voltage level required to power the second load, i.e., second threshold); and 
wherein, during deactivation of the switch circuitry to the OFF-state, the first power supply powers the first load via the first voltage and the second power supply powers the second load via the second voltage (when the switch is off each respective voltage power each respective load).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. (USPAPN 2018/0229609).
With respect to claims 24 and 25, Hudson et al. discloses the circuit/method of claims 1 and 12.  Hudson et al. fails to disclose a circuit substrate and the apparatus of claim 1 coupled to the circuit substrate.  However, it is old and well-known to construct a electronic device (such as the circuitry of Hudson et al.) within an integrated circuit, wherein the integrated circuit includes a substrate with all of the elements of the circuitry connected to the substrate of the integrated circuits.  Such integrated circuits allow for, among other things, miniaturization of the combined circuitry.  Examiner takes official notice of constructing electronic circuitry on a substrate within an integrated circuit for the purpose of, among other things, allowing for miniaturization of the circuit components.
It would have been obvious to construct the electronic device of Hudson et al. within an integrated circuit, wherein the integrated circuit includes a substrate with all of the elements of the circuitry connected to the substrate of the integrated circuit.  ON would have been motivated to do so for the purpose of, among other things, allowing for miniaturization of the circuit components.

Allowable Subject Matter
Claims 11 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12-20, 23-37  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849